1 Reported in 295 N.W. 906.
The accusation made against the respondent by the state board of law examiners charged him with the commission of felonies in the state of Mississippi by impersonating an agent of the Federal Bureau of Investigation and thereby obtaining money from various people. It also accused him of impersonating an officer of the Federal Bureau of Investigation in the state of Louisiana, and, when he was indicted for the various crimes in the states of Mississippi and Louisiana, he pleaded guilty and was sentenced in punishment thereof. Accusation was likewise made for offenses committed in the state of Minnesota in connection with the giving of worthless checks. The respondent interposed an answer but has now withdrawn it, and the case stands for determination as upon default under Rule XXIV of this court [200 Minn. xxxv] as if the allegations of the accusation were admitted.
It is therefore ordered that the respondent be disbarred and his name stricken from the roll of attorneys of this court.